Citation Nr: 0915913	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  03-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In July 2007 and March 2009, the Veteran appeared at hearings 
before the undersigned Acting Veterans Law Judge, sitting in 
Washington D.C.  Transcripts of the hearings are in the 
record.  

This case was previously before the Board in September 2007 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The Veteran is not currently diagnosed with PTSD.

2.  The Veteran is currently diagnosed with a cognitive 
disorder associated with boxing in service.

3.  There is no credible evidence that the Veteran boxed 
while in service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records and all adequately identified private 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions during a hearing before the 
undersigned Acting Veterans Law Judge and, at that time, the 
record was ordered held open for 60 days for the Veteran to 
submit additional evidence.  The appellant was afforded a VA 
medical examination in June 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for a 
psychiatric disorder, to include PTSD.  The Veteran contends 
that his current psychiatric disorder is due to boxing in 
service.  The Veteran reports that he broke his nose while 
boxing in service.  However, his service treatment records do 
not reveal any complaint, diagnosis, or treatment for any 
psychiatric disorder, broken nose, or any boxing related 
injury in service.  In addition, his service personnel 
records do not reveal any indication that the Veteran was 
involved in boxing while in service.  Upon examination at 
separation from service in November 1967, he was not noted to 
have any psychiatric disorder or any residuals of a broken 
nose.

The Veteran's post-service treatment records reveal that he 
was treated for anxiety in April 1973, January 1980, and 
December 1983.  The post-service treatment records do not 
reveal any evidence associating any anxiety disorder to the 
Veteran's active service and do not reveal any diagnosis of 
PTSD.  His post-service treatment records do reveal a 
diagnosis of a mild cognitive disorder beginning in June 
2006.

In March 2005 the Veteran was afforded an outpatient VA 
psychosocial assessment.  He reported that he had difficulty 
with his memory that was self induced to prevent him from 
thinking about comrades who were killed in Vietnam.  The 
social worker indicated that the Veteran was oriented times 
four and had no evidence of homicidal or suicidal ideation.  
The Veteran was not provided a diagnosis and no etiology of 
any condition was reported.

In June 2008 the Veteran was afforded a VA Compensation and 
Pension (C&P) psychiatric examination.  he reported that 
after being drafted and completing basic training, he was 
sent to train as a truck driver while the remainder of his 
unit was deployed to Vietnam.  He indicated that while in 
truck driving training he began boxing and that he suffered 
multiple punches to the head as a result.  The Veteran stated 
that his memory problems began in service when he was 
stationed at Fort Eustis, Virginia, where he indicated he 
began boxing.  His post-service treatment records noted a 
diagnosis of mild cognitive disorder beginning in June 2006.  
The Veteran denied alcohol abuse and indicated that he had 
stopped using cocaine and marijuana in 1969 but also stated 
that he had used cocaine and marijuana off and on for two 
years in the past.  Upon examination the Veteran was noted to 
have coherent and relevant speech, a neutral mood, and an 
appropriate affect.  There  were no suicidal or homicidal 
ideations.  His orientation was preserved and insight and 
judgment were intact.  The examiner noted that there was no 
evidence of any PTSD.  The Veteran exhibited mild memory 
impairment and cognitive impairment.  The examiner diagnosed 
a cognitive disorder and rendered the opinion that the 
Veteran's condition was at least as likely as not caused by 
the Veteran's boxing in service.

The Veteran, in his testimony at a hearing before the 
undersigned Acting Veterans Law Judge, dated in March 2009, 
reported that he boxed in service and was stunned, knocked 
"silly," while boxing due to punches to the head.  The 
Veteran stated that his nose was broken while boxing; 
however, he did not seek or receive any treatment for the 
condition.  He acknowledged boxing was not part of his 
training or part of an official program, although it was 
sanctioned by his superiors, and, therefore, there would 
likely be no official record of the activity.  The Veteran 
reported that he knew the location of one of the men with 
whom he had fought and would attempt to obtain a letter of 
support from the individual.  The undersigned Acting Veterans 
Law Judge ordered the record held open for 60 days for the 
Veteran to submit additional evidence in support of his 
claim.

In light of the evidence the Board finds that entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is not warranted.  The Board notes that the Veteran's 
service treatment records and post-service treatment records 
do not reveal any diagnosis of PTSD.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, entitlement to service connection for PTSD 
must be denied.

The Veteran's post-service treatment records reveal that he 
first complained of and was treated for a psychiatric 
disorder in April 1973, five years after separation from 
service.  There is no evidence of record associating the 
Veteran's diagnosis of and treatment for anxiety with his 
active service.  As such, entitlement to service connection 
for anxiety must be denied.

The Board acknowledges that the Veteran is competent to state 
that he boxed in service and is competent to report that he 
sustained a nose injury in service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board further 
acknowledges that the Veteran is currently diagnosed with a 
cognitive disorder that has been associated to boxing in 
service in the report of a VA medical examination, dated in 
June 2008.  However, the Board notes that the Veteran is not 
competent to render the opinion that he broke his nose in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for a broken nose or any 
boxing related injury.  There is no evidence of record, other 
than the Veteran's statements, indicating that the Veteran 
boxed in service or was injured while boxing in service.  As 
noted above, he reported that he knew the location of an 
individual with whom he boxed and would attempt to obtain a 
letter of support from the individual.  However, the Board 
notes that, although the record was held open for 60 days 
after the Veteran's hearing for the Veteran to submit 
additional evidence, no such evidence has been received.  As 
there is no competent and credible evidence of any injury in 
service, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD or a cognitive disorder.  As such, the claim must be 
denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD), is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


